Eckert, C. J. On April 24, 1947, an award was entered in this case in favor of the claimant in the amount of $5,340.00 (Baker vs. State, 16 C.C.R. 251.) At the time of the death of claimant’s husband, a daughter, Ruth Ann Baker, then fifteen years old, was dependent upon him for support. Because of the dependency of this child, claimant’s award was increased from $4,800.00 to $5,340.00. On December 6, 1948, respondent filed herein its petition to modify the award heretofore entered, in accordance with the provision of Section 7 (a) of the Workmen’s Compensation Act, Ruth Ann Baker having reached the age of eighteen years on December 1, 1948. Under that provision of the Act the death benefits, to the extent they were increased because of the existence of the child, insofar as they have not been paid, are extinguished when the child arrives at the age of eighteen years. Of the original award of $5,340.00, $2,322.00 was paid to claimant prior to December 1, 1948, leaving a balance of $3,018.00 unpaid. This balance is .5651% of the original award. Since the sum of $540.00 represents the increase of claimant’s award for the dependency of her daughter, .5651% of $540.00, or $305.15, must now be deducted from the balance of the original award remaining unpaid. The previous award is therefore modified accordingly, and the balance now due claimant, being the sum of $2,712.85, is hereby ordered paid to her in weekly installments of $18.00 per week, beginning as of December 2, 1948, for a period of 150 weeks, with an additional final payment of $12.85. All future payments being subject to the terms and conditions of the Workmen’s Compensation Act of Illinois, jurisdiction of this Court is specifically reserved for the entry of such future orders as may from time to time be necessary.